Case 4:18-cv-00442-ALM-CMC Document 110-6 Filed 03/10/20 Page 1 of 5 PageID #: 5550




                              Exhibit 6
3/10/2020
      Case                              Yahoo 110-6
             4:18-cv-00442-ALM-CMC Document   Mail - RE: Julian
                                                          FiledAssange deposition
                                                                 03/10/20       Page 2 of 5 PageID #: 5551


    RE: Julian Assange deposition

    From: Prather, Laura (laura.prather@haynesboone.com)

    To:      tyclevenger@yahoo.com

    Cc:      bodneyd@ballardspahr.com; Wesley.Lewis@haynesboone.com; stevenbiss@earthlink.net
    Date: Thursday, February 13, 2020, 11:27 AM CST



    Ty:


    We cannot agree to you amending your complaint (after two prior amendments, well beyond the
    deadline in the Amended Scheduling Order). Only the Court could grant such relief at this late
    date.


    Likewise, we know of no reason that would justify more time than the 21 days provided by Rule
    11 for you to withdraw your contentions or appropriately correct them. If you wish to discuss the
    matter, however, please call.


    Laura




    Laura Lee Prather, Appellate Law Board Certified
    Partner
    (t) +1 512.867.8476


    Licensed in Texas, California, New York, and D.C.



     From: Ty Clevenger <tyclevenger@yahoo.com>
     Sent: Wednesday, February 12, 2020 10:57 AM
     To: Prather, Laura <Laura.Prather@haynesboone.com>
     Cc: David J. Bodney <bodneyd@ballardspahr.com>; Lewis, Wesley <Wesley.Lewis@haynesboone.com>; Steven S.
     Biss <stevenbiss@earthlink.net>
     Subject: Re: Julian Assange deposition




      EXTERNAL: Sent from outside haynesboone



     Also, please let me know whether you would oppose our motion to amend the complaint. We
     would only address issues that you raised in your motion, i.e., we would not be adding anything
     new.


                                                                                                               1/4
3/10/2020
      Case                              Yahoo 110-6
             4:18-cv-00442-ALM-CMC Document   Mail - RE: Julian
                                                          FiledAssange deposition
                                                                 03/10/20       Page 3 of 5 PageID #: 5552



     On Wednesday, February 12, 2020, 10:15:31 AM EST, Ty Clevenger <tyclevenger@yahoo.com> wrote:




     Laura,


     I write to request a one-week extension of time to respond to your draft Rule 11. We have
     concluded that some portions of the complaint need to be corrected, but Mr. Butowsky has
     been in the hospital since Monday and I will not be back in Texas until Friday or Saturday.
     Thank you for your consideration.


     Ty


     On Tuesday, February 11, 2020, 07:33:40 PM EST, Ty Clevenger <tyclevenger@yahoo.com> wrote:




     So electronic copies are a no?

     Sent from Yahoo Mail on Android




      On Tue, Feb 11, 2020 at 4:26 PM, Ty Clevenger

      <tyclevenger@yahoo.com> wrote:

          Thank you, Laura. I'll get a copy of the final application / declaration from Eden. Would
          you mind sending electronic copies of the Rule 11 exhibits? I'm leaving soon, and
          wondering if I need to pack the extra pounds. Thanks.


          Ty




          On Tuesday, February 11, 2020, 04:06:09 PM EST, Prather, Laura <laura.prather@haynesboone.com>
          wrote:




          Hi Ty,




                                                                                                             2/4
3/10/2020
      Case                              Yahoo 110-6
             4:18-cv-00442-ALM-CMC Document   Mail - RE: Julian
                                                          FiledAssange deposition
                                                                 03/10/20       Page 4 of 5 PageID #: 5553

         My apologies for not getting back with you earlier. I was out the latter part of last week and am just now able
         to start catching up on emails.

         In reviewing the materials you sent, it references a Declaration of Eden P. Quainton but there is none
         attached. Can you please send that (or any other attachments you anticipate filing with the Request) so we
         can review?



         Once we’ve had a chance to review that, I will get back to you quickly.



         Thanks and take care,

         Laura




         Laura Lee Prather, Appellate Law Board Certified
         Partner
         (t) +1 512.867.8476


         Licensed in Texas, California, New York, and D.C.


         From: Ty Clevenger <tyclevenger@yahoo.com>
         Sent: Thursday, February 6, 2020 3:38 PM
         To: Prather, Laura <Laura.Prather@haynesboone.com>
         Cc: David J. Bodney <bodneyd@ballardspahr.com>; Lewis, Wesley <Wesley.Lewis@haynesboone.com>;
         Steven S. Biss <stevenbiss@earthlink.net>
         Subject: Fw: Julian Assange deposition




             EXTERNAL: Sent from outside haynesboone



         Laura,


         Please let me know whether your clients would oppose a similar request in the Folkenflik
         case. Thanks.


         Ty


         ----- Forwarded Message -----

         From: Ty Clevenger <tyclevenger@yahoo.com>

         To: Fuller, Marc <mfuller@velaw.com>; Joiner, Jamison <jjoiner@jw.com>




                                                                                                                           3/4
3/10/2020
      Case                              Yahoo 110-6
             4:18-cv-00442-ALM-CMC Document   Mail - RE: Julian
                                                          FiledAssange deposition
                                                                 03/10/20       Page 5 of 5 PageID #: 5554

          Cc: Leatherbury, Tom <tleatherbury@velaw.com>; Coker, Megan <megancoker@velaw.com>; Kerns, Devin
          <dkerns@velaw.com>; Latham, Bob <blatham@jw.com>; Steve Udick <SUdick@skiermontderby.com>;
          Paul Skiermont <pskiermont@skiermontderby.com>

          Sent: Tuesday, January 7, 2020, 08:36:30 AM EST

          Subject: Julian Assange deposition



          All,


          I intend to ask the Court to request, pursuant to the Hague Convention, the deposition of
          Julian Assange. I've attached a letter drafted by Eden Quaintan, Mr. Butowsky's counsel
          in DC, and I intend to follow the same outline. Please let me know whether you clients
          intend to oppose the motion. Thanks.


          Ty


          CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential,
          may be privileged and should be read or retained only by the intended
          recipient. If you have received this transmission in error, please
          immediately notify the sender and delete it from your system.




    CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential,
    may be privileged and should be read or retained only by the intended
    recipient. If you have received this transmission in error, please
    immediately notify the sender and delete it from your system.




                                                                                                             4/4
